UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4579


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

SEBERT JUNIOR MAXWELL, III,

                  Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:07-cr-00228-1)


Submitted:    October 31, 2008              Decided:   November 18, 2008


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Christian M. Capece, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.         John
Christopher   Krivonyak,   Assistant  United  States   Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Sebert Junior Maxwell, III pled guilty to possession

with    intent       to    distribute          a     quantity         of    cocaine        base,    in

violation    of      21    U.S.C.       § 841(a)(1)            (2000),       and     the    district

court sentenced him to 151 months in prison and three years of

supervised release.              On appeal, Maxwell’s attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting, in his opinion, there are no meritorious grounds for

appeal   but       raising       the    issue       of     whether         Maxwell’s       151-month

sentence as a career offender is reasonable.                                 Maxwell has filed

a pro se supplemental brief raising the issues of whether he was

entitled to any reduction in his sentence under Kimbrough v.

United    States,         128    S.     Ct.    558        (2007),      and     whether       he    was

properly sentenced as a career offender.                          We affirm.

             We review Maxwell’s sentence for abuse of discretion.

See Gall v. United States, 128 S. Ct. 586, 590 (2007).                                             The

first    step      in     this    review       requires          us    to    ensure        that    the

district court committed no significant procedural error, such

as improperly calculating the guideline range.                                     United States

v. Osborne,         514    F.3d        377,        387    (4th        Cir.),       cert.     denied,

128 S. Ct.         2525    (2008).            We    then       consider        the    substantive

reasonableness of the sentence imposed, taking into account the

totality of the circumstances.                          Gall, 128 S. Ct. at 597.                   When

reviewing      a    sentence       on    appeal,          we   presume        that    a    sentence

                                                    2
within   a   properly       calculated         guideline        range       is   reasonable.

United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

             We    have    reviewed     the        record      and    conclude      that     the

district court did not err or abuse its discretion in sentencing

Maxwell,     and    his     sentence      at       the   low    end    of    his    advisory

guideline    range     is    reasonable.             The    district        court   properly

determined    that     Maxwell      was    a       career      offender      and    his    base

offense level was thirty-two under U.S. Sentencing Guidelines

Manual   § 4B1.1(b),        rather     than        the   lower       base    offense      level

under U.S.S.G. § 2D1.1(c)(8).              After a three-level reduction for

acceptance of responsibility, Maxwell’s total offense level was

twenty-nine.        With a criminal history category VI, Maxwell’s

advisory guideline range was 151 to 188 months in prison.

             At sentencing, Maxwell conceded that he was properly

sentenced    as    a   career    offender          under    the      guidelines,       but   he

argued that the district court should sentence him below his

guideline     range       because    his       cocaine      base      offenses      involved

relatively small drug amounts and they did not involve a weapon

or violence.        However, in reviewing Maxwell’s criminal history,

the district court found that he was not only a career offender

under the guidelines but a career offender in fact, since he had

made a career of drug trafficking.                       Considering the sentencing

factors under 18 U.S.C. § 3553(a) (2000), including the need to

promote respect for the law, to protect the public from his

                                               3
criminal   activities,          and   to   avoid      unwarranted      disparities       in

sentencing,      the     district     court      reasonably       concluded      it     was

appropriate to sentence Maxwell within his guideline range.                             The

court    took   Maxwell’s       arguments       in    consideration,         however,    by

sentencing him at the low end of his guideline range.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We    therefore       affirm    the       district    court’s      judgment.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.          If the client requests that a petition be

filed,    but    counsel    believes       that       such   a   petition      would     be

frivolous, then counsel may move in this court for leave to

withdraw from representation.               Counsel’s motion must state that

a copy thereof was served on the client.

            We dispense with oral argument because the facts and

legal    contentions      are     adequately         presented    in   the     materials

before    the    court    and    argument       would    not     aid   the    decisional

process.

                                                                                AFFIRMED




                                            4